 Case 18-03134         Doc 123   Filed 10/31/19 Entered 10/31/19 19:40:08            Desc Main
                                  Document     Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS; EASTERN DIVISION

IN RE:                                       )       CHAPTER 7
                                             )
       MOHAMMAD TAHSEEN                      )       CASE NO. 18-3134
                                             )
                       DEBTORS               )       JUDGE: LASHONDA HUNT
                                             )

 RESPONSE TO CREDITOR AND PURCHASER OF TAX CERTIFICATE CHICAGO
    TRUST COMPANY’S SECTION 707(a) MOTION TO DISMISS DEBTOR’S
                   CONVERTED CHAPTER 7 CASE

       NOW COMES Mohammad Tahseen, the Debtor, by and through his attorney, Richard G.
Fonfrias and responds to Chicago Trust Company’s Motion to Dismiss and in support thereof
avers as follows.


                                        BACKGROUND


       On February 4, 2018 Mr. Tahseen filed the instant bankruptcy case under Chapter 13 of
the Bankruptcy Code. He filed the case for the purposes of saving his home located at 128 Essex
Road in Elk Grove Village, IL. At the time the case was filed, there was a substantial arrearage
in property taxes, there is no mortgage on the home and equity in the property. At the time of
filing, the Debtor was depending on contribution from family to make the necessary payments.
The Court determined that the plan, based upon contributions, was unfeasible. The court gave
Mr. Tahseen an opportunity to consider conversion. The Debtor elected to convert the case to
one under Chapter 7.
       Upon conversion, the Debtor attended the Chapter 7 meeting of creditors which was
eventually concluded and the Trustee filed an asset report, that asset being Mr. Tahseen’s
residence. Mr. Tahseen took the required debtor education course, the time to object to discharge
or dischargeability passed and on December 26, 2018 the Debtor received his discharge.
       Subsequently, the Debtor obtained a job, attempted to reconvert several times, all of
which were denied. There have been issues with access to the property. The Trustee has been
 Case 18-03134        Doc 123      Filed 10/31/19 Entered 10/31/19 19:40:08               Desc Main
                                    Document     Page 2 of 3



working towards administering the estate. On October 17, 2019, Chicago Trust Company’s
attorneys filed the instant motion to dismiss or modify stay.


                                                ARGUMENT
          I.    The motion to dismiss must be denied as untimely due to the Debtor already
                receiving his discharge


        As stated in the original motion, the Debtor received his discharge on December 26,
2018. Generally speaking, bankruptcy proceedings have one of three possible outcomes. Those
are discharge, dismissed, or closed without discharge. The last option isn’t applicable to the
instant case. If this case is dismissed in its present state it creates a situation where both the
discharge and dismissal orders are valid and conflicting. All of the creditors would still be
enjoined from collecting the debts, but the case would not have technically concluded. Neither
the rules nor the code provide for a situation where a case is discharged and dismissed. The only
code section dealing with the effects of dismissal is 11 U.S.C. §349. The section only provides
for the undoing of transfers of property of the estate and the revesting of certain property. 11
U.S.C. §349 (2019). Counsel has been unable to find any case law on point, other than cases
denying a Debtor’s motion to dismiss for failing to meet the for cause standard, alluding to the
issue of the existence of the discharge order as well. The best example in this instance is the
common practice of the U.S. Trustee and Individual Trustees in this district. When they file a
motion to dismiss for failure to attend the meeting of creditors the motion is sometimes heard
after the date to object to discharge has passed or would pass if the court continues the motion
for one final attempt at holding the meeting, the Trustee will always ask for an extension of time
to object to discharge to ensure no discharge is issued. This prevents the complication of the
motion to dismiss.
        In the instant case, the issue that the movant has is that if dismissal is granted, it creates a
conflict with the discharge order. As a result, so long as the discharge order exists, the motion to
dismiss must be treated as untimely.
 Case 18-03134       Doc 123     Filed 10/31/19 Entered 10/31/19 19:40:08        Desc Main
                                  Document     Page 3 of 3



       WHEREFORE, Debtor prays that this Honorable Court deny the motion to dismiss and
for any other relief deemed necessary and just.

                                             Respectfully submitted,

                                                           By: /s/ Richard G. Fonfrias______
                                                           Attorney for Debtor
Richard G. Fonfrias
Fonfrias Law Group, LLC.
First National Plaza
70 West Madison Suite 1400
Chicago, IL 60602
312-969-0730
F: 312-624-7954
